Citation Nr: 1426021	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability to include neurological and muscular residuals.

3. Entitlement to an initial increased rating in excess of 10 percent for acne on the back, neck, and face.


REPRESENTATION

 Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1998 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 and December 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The January 2011 rating decision denied the Veteran service connection for low back pain and tinnitus, and the December 2011 rating decision granted the Veteran service connection for acne on the back, neck and face with a rating of 10 percent.  Although these claims have arisen from different rating decisions, they are now all certified to the Board.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.

The issues of an increased rating for acne of the back, neck, and face and service connection for low back pain to include neurological and muscular residuals being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's tinnitus is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2013).  In this decision, the Board has granted service connection for tinnitus.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, the evidence must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Lay evidence may also be competent, in some situations to establish a nexus between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The courts have not explicitly laid out the circumstances in which lay evidence would be sufficient, but the case law suggests that a lay person could note the immediate consequences of an in-service injury.  See Trafter v. Shinseki¸ No. 10-3605, slip op. at 17 (Vet. App. Apr. 29, 2013) (veteran's report of depression following an alleged failure to promptly treat him was evidence indicating a relationship between an injury and current disability).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Merits of the Claim

The Veteran contends he developed tinnitus, which persists to this day, from significant noise exposure in service.

The Veteran is currently diagnosed with tinnitus as reflected in both a September 2010 private medical examination and a December 2010 VA examination.  Accordingly, the Veteran has met Holton element (1), the existence of a present disability.

The Board has conceded that the Veteran was exposed to hazardous noise in service.  The Veteran states he was exposed to noise while working around jets in service.  The Veteran is competent to report exposure to noise.  He is also credible in this regard as the Veteran's service treatment records (STRs) includes a "Master Workplace Exposure Summary," which states "[p]ersonnel are routinely exposed to hazardous noise from the flight line."  Although the Veteran stated he did not have ringing in his ears in his October 2001 hearing conservation examination, he did not otherwise deny any tinnitus, which need not be confined to ringing in the ears.  Considering the foregoing, the Board finds that the Veteran has presented sufficient evidence showing that he was exposed to hazardous noise in service, and he has therefore met Holton element (2), in-service incurrence or aggravation of a disease or injury.

As for the question of nexus to service, the Board also finds that the Veteran's tinnitus is related to his hazardous noise exposure in service.  The Veteran reported to his September 2010 private medical examiner that since separation he has persistently had ringing in his ear.  After recounting the Veteran's hazardous noise exposure, the September 2010 private medical examiner stated, "[the Veteran] certainly sustained some noise trauma that has led to [his] tinnitus."  Contrary to this opinion, the December 2010 VA examiner stated the tinnitus was not related to the Veteran's service because there was "no hearing loss or indication of middle ear or cochlear pathology which could be associated with tinnitus."  The VA examiner continues to state, "[i]f a reasonable nexus cannot be established between damage to the auditory system and military service then it is difficult to establish a direct link between reported tinnitus and military noise exposure."  In weighing the opinions from the private examiner and VA examiner, the Board finds that the VA examiner opinion is of little probative value because it relies, in part, on the premise that hearing loss needs to accompany tinnitus.  This premise is not supported anywhere in VA's regulations.  Turning to the September 2010 private medical examination, the Board acknowledges the private medical examiner's opinion provides a limited rationale to support his opinion, however, this examiner's opinion is worth at least some probative value because it accurately reports the facts of the Veteran's noise exposure in service and provides a fully articulated opinion on the relationship between the Veteran's tinnitus and his noise exposure in service.  See Nieves-Rodrigues v. Peake, 22 Vet App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion.)

Turning to the Veteran's contention, the Board first recognizes that tinnitus is an entirely subjective disease as such a veteran is competent to self-diagnose the disease.  The Board also finds that the Veteran's contention that he had persistent tinnitus since his separation from service is credible as, there is no evidence on record that undermines these statements outside of the VA examiner's opinion which the Board has discounted for the reasons stated above.  Instead, the Veteran's contention is bolstered by the opinion of September 2010 private examiner, which albeit imperfect is still probative.  Thus, given the Boards above determination on the Veteran's diagnosis of tinnitus, the December 2010 VA examination and the September 2010 private medical opinion cited above, the Board concludes that evidence for and against the claim for service connection for tinnitus is, at the very least, in equipoise.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Outstanding Records

As an initial matter, the Veteran's DD Form 214 is not of record.  After a thorough review of the claims file to include Virtual VA (VVA), the Board was not able to locate the Veteran's DD Form 214.  Thus, the RO/AMC should attempt to obtain all copies of the Veteran's DD Form 214 and ensure that all the Veteran's service treatment records have been properly associated with the Veteran's claims folder.

Turning to outstanding VA treatment records, a February 9, 2012 VA treatment note indicates the VA had sent the Veteran to University of Kentucky to receive lower back treatment as VA did not have the necessary equipment.  Further, a VA treatment note from January 13, 2012 states that the Veteran sent into the Lexington VAMC outside records regarding his Pilonidal cyst.  

The United States Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Turning to the University of Kentucky records, the Board recognizes that the University of Kentucky medical records are not on their face records generated by the VA; however,  the Board reasons these records were generated by VA due to the inability for the Lexington VAMC's inability to treat the Veteran and their subsequent referral to the University of Kentucky.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the issues on appeal.  38 C.F.R. § 3.159(c) (2013).  The Board finds that a remand is required to obtain these outstanding VA medical records and to obtain any private medical records identified by the Veteran. 

Service Connection - Low Back Disability

A new VA examination is warranted to evaluate the Veteran's low back pain.  In the Veteran's February 2012 statement in support of his claim, he asserts that his low back pain has arisen from neurological and/or muscular damage from a surgery that was conducted in service.  Corroborating his statement, a VA examiner stated in January 2011 "this [V]etern's 'lower back pain' from surgical procedure [...] is most likely caused by or a result of the veteran's in-service complaint/treatment for 'lower back pain.'"  The Board acknowledges the Court had held that pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  However, the VA did not adequately fulfill its duty to assist by attempting to identify the Veteran's underlying malady or condition.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5-6   (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57   (2007) (it is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or the evidence of record).  Thus the Board has determined that additional development is necessary to include a VA examination to determine whether the Veteran's low back pain may be related to muscular or neurological injury sustained as a result of the Veteran's in-service operation.

Under these circumstances, the Veteran should be provided with another opportunity to identify any and all outstanding pertinent medical records for the RO/AMC to obtain.  Thereafter the RO/AMC should attempt to obtain the private medical records identified to the extent possible and to associate with the claims file all outstanding VA medical records.

Increased Rating - Acne

A new VA examination is also warranted to evaluate the extent of the Veteran's acne.  In the Veteran's February 2012 Notice of Disagreement, he contends the VA examination was inadequate because the true nature of his acne is only visible in the heat.  The Board acknowledges in Ardison v. Brown, 6 Vet. App. 405 (1994), the Court of Appeals for Veterans' Claims (Court) held that VA was obligated to evaluate tinea pedis, a skin condition, while in an "active stage" of the disease in order to fulfill the duty to assist.  The Veteran's claim concerning the acne of the back, neck and face is akin to the situation in Ardison requiring the scheduling of an additional VA examination in the summer months.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file a copy of all of the Veteran's DD-214 forms for all periods of verified active duty service.  The RO/AMC should also ensure that all service treatment records from all periods of verified active duty service have been associated with the claims file.

2. Copies of all outstanding VA treatment records from the Lexington VAMC and any other VA facility identified by the Veteran should be obtained and added to the claims folder.  The Board is particularly interested in the records the Lexington VAMC obtained from the University of Kentucky and outside records the Veteran submitted to the Lexington VAMC regarding his Pilonidal cyst. 

3. The RO/AMC should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  In particular, this request should include any records from the University of Kentucky.

4. If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO or the AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  Regardless of the Veteran's response, all outstanding VA medical records should be associated with the claims file. 

5. After the above development is accomplished, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his low back disability (muscular and/or neurological in nature).  Specifically, the examiner is asked to identify whether the Veteran has a valid diagnosis of any type of low back disability.  

The claims folder must be made available and reviewed by the examiner.  All indicated studies and tests deemed necessary by the examiner should be performed, and all findings should be reported in detail. 

Upon completion of this examination, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any low back disability had its onset in or is otherwise etiologically related to the Veteran's active service. 

This opinion must be accompanied by an adequate reasons and bases.  Such reasons and bases may include, but are not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record, especially prior VA examination reports.  Additionally, the examiner must consider the Veteran's lay statements regarding the incurrence of this disability.

If the examiner cannot provide any of the requested opinions without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If DBQs are utilized, the RO should ensure that all appropriate DBQ forms are provided to address the relevant disorders.

6. The Veteran should also be scheduled for an appropriate VA examination in the summer months (June, July, or August) to determine the current severity of his service-connected acne.  The claims folder must be made available to the examiner for review in connection with the examinations.  The examination report must reflect that such a review was conducted.  All indicated studies and tests should be completed

7. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal based on a review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his attorney, they should be afforded the requisite opportunity to respond, and, if indicated, the case should thereafter be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


